 

1

LEASE AGREEMENT



SUNWEST OFFICE PARK, LLC.



 

ARTICLE 1- LEASE OF PREMISES

 

THIS LEASE AGREEMENT (the “Lease”) is executed this 23rd day of May, 2017, by
and between SUNWEST OFFICE PARK, LLC, a Florida limited liability company
(“Landlord”), and ANU LIFE SCIENCES, INC., a Florida Corporation (“Tenant”).

 



Section 1.01. Basic Lease Provisions and Definitions.

(a) Leased Premises (shown outlined on Exhibit A attached hereto): Bay 408 of
the building commonly known as Building D (the “Building”), located at 15491 SW
12th St, Sunrise, FL 33326, within Sunwest Commerce Center. (The “Park”).

(b) Rentable Area: Approximately 3,500 rentable square feet.

(c) Tenant’s Proportionate Share (Operating Expenses): $4.75/SF ANNUALLY
Currently

(d) Minimum Annual Rent:

Year 1 $$66,395.00

Year 2 $73,395.00

Year 3 $85,400.04

Year 4 $87,954.96

Year 5 $90,579.96



(Note: Minimum Annual Rent does not include applicable Florida State Sales Tax,
or Additional Rent, which sums shall be the sole responsibility of Tenant.)

 

(e) Monthly Rental Installments:

(Note: Monthly Rental Installments do not include applicable Florida State Sales
Tax, or Additional Rent, which sums shall be the sole responsibility of Tenant.)

Year 1 $6,116.25 (Months 1 and 2 at $ $2,616.25)

Year 2 $6,116.25

Year 3 $7,116.67

Year 4 $7,329.58

Year 5 $7,548.33



  (f) Commencement Date: July 1, 2017   (g) Lease Term: Sixty (60) Months   (h)
Option Term: Tenant has two (2) options to renew of five (5) years each.  Rental
rates in the option term to increase at three (3%) per annum.   (i) Security
Deposit: $37,275.00; After month 24 of the lease, so long as tenant is in Good
Standing and has been during the prior twenty-four (24) months, security deposit
to be reduced to $18,637.50 for the remainder of the initial lease term, and any
exercised option term thereafter. Refunded security deposit to be applied
towards future rents and additional rents until exhausted.   (j) Broker(s):
Colliers International South Florida, LLC has represented the Landlord and
Tenant in this transaction.   (k) Permitted Use: Office, Laboratory, Research,
Processing, Manufacturing, Storage and Distribution of Biologics and other human
tissue derived products and for no other purpose.     (I) Address for notices
and payments are as follows:     Landlord: Sunwest Office Park, LLC.     15481
SW 12th Street # 309     Sunrise, FL 33326



 

EXHIBITS

Exhibit A: Leased Premises

Exhibit B: Rent Breakdown’s

Exhibit C: Rules and Regulations

  

 

 

 

2 LEASE AGREEMENT





SUNWEST OFFICE PARK, LLC.

 

Section 1.02. Lease of Premises. Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord the Leased Premises, under the terms and conditions
herein, together with a non-exclusive right, in common with others, to use the
following (collectively, the “Common Areas”): the areas of The Park and the
underlying land and improvements thereto that are designed for use in common by
all tenants of the Park and their respective employees, agents, customers,
invitees and others.

 

ARTICLE 2 - TERM AND POSSESSION

 

Section 2.01. Term. The Commencement Date and Lease Term shall be as set forth
in Sections 1.01(f) and 1.01(g) above.

 

Section 2.02. Construction of Tenant Improvements.

 

(a) Landlord’s Obligations.

 

(b) Early Occupancy. If and to the extent permitted by applicable laws, rules
and ordinances, Tenant shall have the right to enter the Leased Premises at
least 15 days prior to the Commencement Date in order to prepare the Leased
Premises for occupancy (including moving all lab equipment, supplies and
inventory from Tenant’s prior facility to the Leased Premises, which right shall
expressly exclude making any structural modifications. During any entry prior to
the Commencement Date (i) Tenant shall comply with all terms and conditions of
this Lease other than the obligation to pay rent or additional rent, (ii) Tenant
shall not interfere with Landlord’s completion of the Tenant Improvements, (iii)
Tenant shall cause its personnel and contractors to comply with the terms and
conditions of Landlord’s rules of conduct (which Landlord agrees to furnish to
Tenant upon request), and (iv) Tenant shall not begin operation of its business.
Tenant acknowledges that Tenant shall be responsible for obtaining all
applicable permits and inspections relating to any such entry by Tenant.

 

Section 2.03. Surrender of the Leased Premises. Upon the expiration or earlier
termination of this Lease, Tenant shall, at its sole cost and expense,
immediately (a) surrender the Leased Premises to Landlord in broom-clean
condition and in good order, condition and repair, (b) remove from the Leased
Premises or where located (i) Tenant’s Property (as defined in Section 8.01
below), (ii) all external data and communications equipment, and (iii) any
alterations required to be removed pursuant to Section 7.03 below, and (c)
repair any damage caused by any such removal and restore the Leased Premises to
the condition existing upon the Commencement Date, reasonable wear and tear
excepted. All of Tenant’s Property that is not removed within ten (10) days
following Landlord’s written demand therefor shall be conclusively deemed to
have been abandoned and Landlord shall be entitled to dispose of such property
at Tenant’s cost without incurring any liability to Tenant. This Section 2.03
shall survive the expiration or any earlier termination of this Lease.

 

Section 2.04. Holding Over. If Tenant retains possession of the Leased Premises
after the expiration or earlier termination of this Lease, Tenant shall be a
tenant at sufferance at two hundred percent (200%) of the Monthly Rental
Installments and Annual Rental Adjustment (as hereinafter defined) for the
Leased Premises in effect upon the date of such expiration or earlier
termination, and otherwise upon the terms, covenants and conditions herein
specified, so far as applicable. Acceptance by Landlord of rent after such
expiration or earlier termination shall not result in a renewal of this Lease,
nor shall such acceptance create a month-to-month tenancy. In the event a
month-to-month tenancy is created by operation of law, either party shall have
the right to terminate such month-to-month tenancy upon thirty (30) days’ prior
written notice to the other, whether or not said notice is given on the rent
paying date. This Section 2.04 shall in no way constitute a consent by Landlord
to any holding over by Tenant upon the expiration or earlier termination of this
Lease, nor limit Landlord’s remedies in such event.

 

ARTICLE 3 - RENT

 

Section 3.01. Base Rent. Tenant shall pay to Landlord the Minimum Annual Rent in
the Monthly Rental Installments, plus Florida State Sales Tax, in advance,
without demand, deduction or offset, on the Commencement Date and on or before
the first day of each and every calendar month thereafter during the Lease Term.
The Monthly Rental Installments for partial calendar months shall be prorated.
Tenant shall be responsible for delivering the Monthly Rental Installments to
the payment address set forth in Section 1.01(l) above in accordance with this
Section 3.01.

 

Section 3.02. Annual Rental Adjustment Definitions.

 

(a) “Annual Rental Adjustment” shall mean the amount of Tenant’s Proportionate
Share of Operating Expenses for a particular calendar year.

 

(b) “Operating Expenses” shall mean the amount of all of Landlord’s costs and
expenses paid or incurred in operating, repairing, replacing and maintaining the
Buildings and the Common Areas in good condition and repair for a particular
calendar year including by way of illustration and not limitation, the
following: all Real Estate Taxes (as hereinafter defined), insurance premiums
and deductibles; water, sewer, electrical and other utility charges other than
the separately billed electrical and other charges paid by Tenant as provided in
this Lease (or other tenants in the Building); service and other charges
incurred in the repair, replacement, operation and maintenance of the heating,
ventilation and air-conditioning system; repair costs; landscape maintenance
costs; access patrols; license, permit and inspection fees; management fees;
association dues; administrative fees; supplies, costs, wages and related
employee benefits payable for the management, maintenance and operation of the
Building; maintenance, repair and replacement of the driveways, parking and
sidewalk areas, landscaped areas, and lighting; and maintenance and repair
costs, dues, fees and assessments incurred under any covenants or charged by any
owners association. Operating Expenses shall not include direct costs or repairs
that are specific to a particular leased or leasable unit. The cost of any
Operating Expenses that are capital in nature shall be amortized over the useful
life of the improvement (as reasonably determined by Landlord), and only the
amortized portion shall be included in Operating Expenses.

 

(c) “Tenant’s Proportionate Share of Operating Expenses” shall mean an amount
equal to the product of Tenant’s Proportionate Share times the Operating
Expenses. Tenant’s Proportionate Share of Operating Expenses is determined as
outlined within Exhibit B. Controllable expenses are not to exceed a 4%
increases year over year.

 

(d) “Real Estate Taxes” shall mean any form of real estate tax or assessment or
service payments in lieu thereof, and any license fee, commercial rental tax,
improvement bond or other similar charge or tax (other than inheritance,
personal income or estate taxes) imposed upon the Building or Common Areas, or
against Landlord’s business of leasing the Building, by any authority having the
power to so charge or tax, together with costs and expenses of contesting the
validity or amount of the Real Estate Taxes. This shall not include penalties or
late fees incurred by the Landlord.

 



Section 3.03. Payment of Additional Rent.

 

(a) Any amount required to be paid by Tenant hereunder (in addition to Minimum
Annual Rent) and any charges or expenses incurred by Landlord on behalf of
Tenant under the terms of this Lease shall be considered “Additional Rent”
payable in the same manner and upon the same terms and conditions as the Minimum
Annual Rent reserved hereunder, except as set forth herein to the contrary. Any
failure on the part of Tenant to pay such Additional Rent when and as the same
shall become due shall entitle Landlord to the remedies available to it for
non-payment of Minimum Annual Rent. Notwithstanding the foregoing, Landlord and
Tenant acknowledge and agree that (i) any excess costs incurred by Tenant and
payable to Landlord in connection with the construction and installation of the
Tenant Improvements (the “Excess Costs”) shall not be considered Additional Rent
under this Lease, (ii) neither party shall record Excess Costs as rental income
or rental expense on its respective books and records, (iii) Tenant is not
obligated to incur Excess Costs under this Lease, and (iv) the portion of the
Tenant Improvements related to the Excess Costs are solely for Tenant’s own use
and benefit and the Excess Costs are in addition to, not in lieu of, the market
rental rate charged by Landlord to Tenant under this Lease.

 

 

 

 

3 LEASE AGREEMENT



SUNWEST OFFICE PARK, LLC.

 

(b) In addition to the Minimum Annual Rent specified in this Lease, commencing
as of the Commencement Date, Tenant shall pay to Landlord as Additional Rent for
the Leased Premises, in each calendar year or partial calendar year during the
Lease Term, an amount equal to the Annual Rental Adjustment for such calendar
year. Landlord shall estimate the Annual Rental Adjustment annually, and written
notice thereof shall be given to Tenant prior to the beginning of each calendar
year. Tenant shall pay to Landlord each month, at the same time the Monthly
Rental Installment is due, an amount equal to one-twelfth (1/12) of the
estimated Annual Rental Adjustment. Tenant shall be responsible for delivering
the Additional Rent to the payment address set forth in Section 1.01(1) above in
accordance with this Section 3.03. If Operating Expenses increase during a
calendar year, Landlord may increase the estimated Annual Rental Adjustment
during such year by giving Tenant written notice to that effect, and thereafter
Tenant shall pay to Landlord, in each of the remaining months of such year, an
amount equal to the amount of such increase in the estimated Annual Rental
Adjustment divided by the number of months remaining in such year. Within a
reasonable time after the end of each calendar year, Landlord shall prepare and
deliver to Tenant a statement showing the actual Annual Rental Adjustment.
Within thirty (30) days after receipt of the aforementioned statement, Tenant
shall pay to Landlord, or Landlord shall credit against the next rent payment or
payments due from Tenant, as the case may be, the difference between the actual
Annual Rental Adjustment for the preceding calendar year and the estimated
amount paid by Tenant during such year. This Section 3.03 shall survive the
expiration or any earlier termination of this Lease.

 

(c) Landlord agrees that the Additional Rental Adjustment will not ever exceed
100% of the base operating expenses per Exhibit B.

 

Section 3.04. Late Charges. Tenant acknowledges that Landlord shall incur
certain additional unanticipated administrative and legal costs and expenses if
Tenant fails to pay timely any payment required hereunder. Therefore, in
addition to the other remedies available to Landlord hereunder, if any payment
required to be paid by Tenant to Landlord hereunder shall become overdue, by 10
days but not more than 19 days, 5% of the monthly rent shall be charged as a
late fee. If any payment by Tenant to Landlord shall become overdue by 20 days
or more, 10% of the monthly rent shall be charged as a late fee. Any and all
late fees shall be charged as additional rent.

 

ARTICLE 4 - SECURITY DEPOSIT

 

Prior to occupying the Leased Premises, Tenant shall have deposited the full
amount of the Security Deposit with Landlord (Tenant shall deposit with Landlord
50% upon execution and delivery of this Lease by Tenant), as security for the
performance by Tenant of all of Tenant’s obligations contained in this Lease. In
the event of a default by Tenant, Landlord may apply all or any part of the
Security Deposit to cure all or any part of such default; provided, however,
that any such application by Landlord shall not be or be deemed to be an
election of remedies by Landlord or considered or deemed to be liquidated
damages. Tenant agrees promptly, upon demand, to deposit such additional sum
with Landlord as may be required to maintain the full amount of the Security
Deposit. All sums held by Landlord pursuant to this Article 4 shall be without
interest and may be commingled by Landlord. After considering the return of
certain portions of the Security Deposit provided for in Section 1.01, at the
end of the Lease Term, provided that there is then no uncured default or any
repairs required to be made by Tenant pursuant to Section 2.03 above or Section
7.03 below, Landlord shall return the remaining portion of the Security Deposit
to Tenant.

 

ARTICLE 5 - OCCUPANCY AND USE

 

Section 5.01. Use. Tenant shall use the Leased Premises for the Permitted Use
and for no other purpose without the prior written consent of Landlord.

 

Section 5.02. Covenants of Tenant Regarding Use.

 

(a) Tenant shall (i) use and maintain the Leased Premises and conduct its
business thereon in a safe, careful, reputable and lawful manner, (ii) comply
with all covenants that encumber the Building and all laws, rules, regulations,
orders, ordinances, directions and requirements of any governmental authority or
agency, now in force or which may hereafter be in force, including, without
limitation, those which shall impose upon Landlord or Tenant any duty with
respect to or triggered by a change in the use or occupation of, or any
improvement or alteration to, the Leased Premises, and (iii) comply with and
obey all reasonable directions, rules and regulations of Landlord, including the
Building Rules and Regulations attached hereto as Exhibit D and made a part
hereof, as may be modified from time to time by Landlord on reasonable notice to
Tenant.

 

(b) Tenant shall not do or permit anything to be done in or about the Leased
Premises that will in any way cause a nuisance, obstruct or interfere with the
rights of other tenants or occupants of the Building or injure or annoy them.
Landlord shall not be responsible to Tenant for the non-performance by any other
tenant or occupant of the Building of any of Landlord’s directions, rules and
regulations, but agrees that any enforcement thereof shall be done uniformly.
Tenant shall not use the Leased Premises, nor allow the Leased Premises to be
used, for any purpose or in any manner that would (i) invalidate any policy of
insurance now or hereafter carried by Landlord on the Building, or (ii) increase
the rate of premiums payable on any such insurance policy unless Tenant
reimburses Landlord for any increase in premium charged.

 

Section 5.03. Landlord’s Rights Regarding Use. Without limiting any of
Landlord’s rights specified elsewhere in this Lease (a) Landlord shall have the
right at any time, without notice to Tenant, to control, change or otherwise
alter the Common Areas in such manner as it deems necessary or proper, and (b)
Landlord, its agents, employees and contractors and any mortgagee of the
Building shall have the right to enter any part of the Leased Premises at
reasonable times upon reasonable notice (except in the event of an emergency
where no notice shall be required) for the purposes of examining or inspecting
the same (including, without limitation, testing to confirm Tenant’s compliance
with this Lease), showing the same to prospective purchasers, mortgagees or
tenants, and making such repairs, alterations or improvements to the Leased
Premises or the Building as Landlord may deem necessary or desirable. Landlord
shall incur no liability to Tenant for such entry, nor shall such entry
constitute an eviction of Tenant or a termination of this Lease, or entitle
Tenant to any abatement of rent therefor.

 

ARTICLE 6 - UTILITIES AND OTHER BUILDING SERVICES

 

Section 6.01. Services to be Provided. Landlord shall furnish, electric and
water to the leasehold space. Trash disposal is available at designated
locations on the Park premises. It is the responsibility of the Tenant for
payment of electrical services (Unit is individually metered for Tenant’s
location and will billed directly to Tenant), janitorial services, telephonic
and other communication services, hazardous waste disposal and disposing of
general trash to designated Trash disposal areas at the Park. Water and trash
will be included within Operating Expenses.

 



Section 6.02. Additional Services.

 

(a) Not Applicable

 

Section 6.03. Interruption of Services. Tenant acknowledges and agrees that any
one or more of the utilities or other services identified in Sections 6.01 or
6.02 or otherwise hereunder may be interrupted by reason of accident, emergency
or other causes beyond Landlord’s control, or may be discontinued or diminished
temporarily by Landlord or other persons until certain repairs, alterations or
improvements can be made. Landlord shall not be liable in damages or otherwise
for any failure or interruption of any utility or service and no such failure or
interruption shall entitle Tenant to terminate this Lease or withhold sums due
hereunder.

  

 

 

 

4 LEASE AGREEMENT



SUNWEST OFFICE PARK, LLC.

 

ARTICLE 7 - REPAIRS, MAINTENANCE AND ALTERATIONS

 

Section 7.01. Repair and Maintenance of Building. Landlord shall make all
necessary repairs and replacements to the roof, exterior walls, exterior doors,
windows, and other Common Areas, and Landlord shall keep the Building in a clean
and neat condition and use reasonable efforts to keep all equipment used in
common with other tenants in good condition and repair. The cost of such
repairs, replacements and maintenance shall be included in Operating Expenses to
the extent provided in Section 3.02; provided however, to the extent any such
repairs, replacements or maintenance are required because of the negligence,
misuse or default of Tenant, its employees, agents, contractors, customers or
invitees, Landlord shall make such repairs at Tenant’s sole expense.

 

Section 7.02. Repair and Maintenance of Leased Premises. Landlord shall keep and
maintain the Leased Premises in good condition and repair. The cost of such
repairs and maintenance to the Leased Premises shall be included in Operating
Expenses; provided however, to the extent any repairs or maintenance are
required in the Leased Premises because of the negligence, misuse or default of
Tenant, its employees, agents, contractors, customers or invitees or are made at
the specific request of Tenant, Landlord shall make such repairs or perform such
maintenance at Tenant’s sole expense. Notwithstanding the above, Tenant shall be
solely responsible for any repair or replacement with respect to Tenant’s
Property (as defined in Section 8.01 below) located in the Leased Premises, the
Building or the Common Areas. Nothing in this Article 7 shall obligate Landlord
or Tenant to repair normal wear and tear to any paint, wall covering or carpet
in the Leased Premises.

 

Section 7.03. Alterations. Tenant shall not permit alterations in or to the
Leased Premises unless and until Landlord has approved the plans therefor in
writing. As a condition of such approval, Landlord may require Tenant to remove
the alterations and restore the Leased Premises upon termination of this Lease;
otherwise, all such alterations shall at Landlord’s option become a part of the
realty and the property of Landlord, and shall not be removed by Tenant. Tenant
shall ensure that all alterations shall be made in accordance with all
applicable laws, regulations and building codes, in a good and workmanlike
manner and of quality equal to or better than the original construction of the
Building. No person shall be entitled to any lien derived through or under
Tenant for any labor or material furnished to the Leased Premises, and nothing
in this Lease shall be construed to constitute Landlord’s consent to the
creation of any lien. If any lien is filed against the Leased Premises for work
claimed to have been done for or material claimed to have been furnished to
Tenant, Tenant shall cause such lien to be discharged of record within thirty
(30) days after filing. Tenant shall indemnify Landlord from all costs, losses,
expenses and attorneys’ fees in connection with any construction or alteration
and any related lien. Tenant agrees that at Landlord’s option, PV Construction,
LLC or a subsidiary or affiliate of Landlord, who shall receive a fee as
Landlord’s construction manager or general contractor, shall perform all work on
any alterations to the Leased Premises.

 

Section 7.04 Compliance Landlord will be responsible for ensuring that the
Leased Premises at all times is in compliance with all local, state, federal and
other applicable ordinances, laws and/or regulations for the Leased Premises,
including building construction, electrical and water supply, public area
facilities, flood prevention, fire safety and other applicable matters. Landlord
will furnish evidence of related permits and inspections as may be requested
from time to time for Tenant’s insurance providers and agrees that the Leased
Premises shall remain in full compliance for the during the term of the Lease.

 

ARTICLE 8 — INDEMNITY AND INSURANCE

 

Section 8.01. Release. All of Tenant’s trade fixtures, merchandise, inventory,
special fire protection equipment, telecommunication and computer equipment,
supplemental air conditioning equipment, kitchen equipment and all other
personal property in or about the Leased Premises, the Building or the Common
Areas, which is deemed to include the trade fixtures, merchandise, inventory and
personal property of others located in or about the Leased Premises or Common
Areas at the invitation, direction or acquiescence (express or implied) of
Tenant (all of which property shall be referred to herein, collectively, as
“Tenant’s Property”), shall be and remain at Tenant’s sole risk. Landlord shall
not be liable to Tenant or to any other person for, and Tenant hereby releases
Landlord (and its affiliates, property managers and mortgagees) from (a) any and
all liability for theft or damage to Tenant’s Property, and (b) any and all
liability for any injury to Tenant or its employees, agents, contractors, guests
and invitees in or about the Leased Premises, the Building or the Common Areas,
except to the extent of personal injury caused directly by the negligence or
willful misconduct of Landlord, its agents, employees or contractors. Nothing
contained in this Section 8.01 shall limit (or be deemed to limit) the waivers
contained in Section 8.06 below. In the event of any conflict between the
provisions of Section 8.06 below and this Section 8.01, the provisions of
Section 8.06 shall prevail. This Section 8.01 shall survive the expiration or
earlier termination of this Lease.

 

Section 8.02. Indemnification by Tenant. Tenant shall protect, defend, indemnify
and hold Landlord, its agents, employees and contractors of all tiers harmless
from and against any and all claims, damages, demands, penalties, costs,
liabilities, losses, and expenses (including reasonable attorneys’ fees and
expenses at the trial and appellate levels) to the extent (a) arising out of or
relating to any act, omission, negligence, or willful misconduct of Tenant or
Tenant’s agents, employees, contractors, customers or invitees in or about the
Leased Premises, the Building or the Common Areas, (b) arising out of or
relating to any of Tenant’s Property, or (c) arising out of any other act or
occurrence within the Leased Premises, in all such cases except to the extent of
personal injury caused directly by the negligence or willful misconduct of
Landlord, its agents, employees or contractors. Nothing contained in this
Section 8.02 shall limit (or be deemed to limit) the waivers contained in
Section 8.06 below. In the event of any conflict between the provisions of
Section 8.06 below and this Section 8.02, the provisions of Section 8.06 shall
prevail. This Section 8.02 shall survive the expiration or earlier termination
of this Lease.

 

Section 8.03. Indemnification by Landlord. Landlord shall protect, defend,
indemnify and hold Tenant, its agents, employees and contractors of all tiers
harmless from and against any and all claims, damages, demands, penalties,
costs, liabilities, losses and expenses (including reasonable attorneys’ fees
and expenses at the trial and appellate levels) to the extent arising out of or
relating to any act, omission, negligence or willful misconduct of Landlord or
Landlord’s agents, employees or contractors. Nothing contained in this Section
8.03 shall limit (or be deemed to limit) the waivers contained in Section 8.06
below. In the event of any conflict between the provisions of Section 8.06 below
and this Section 8.03, the provisions of Section 8.06 shall prevail. This
Section 8.03 shall survive the expiration or earlier termination of this Lease.

 

Section 8.04. Tenant’s Insurance.

 

(a) During the Lease Term (and any period of early entry or occupancy or holding
over by Tenant, if applicable), Tenant shall maintain the following types of
insurance, in the amounts specified below:

 

(i) Liability Insurance. Commercial General Liability Insurance, ISO Form CG 00
01, or its equivalent, covering Tenant’s use of the Leased Premises against
claims for bodily injury or death or property damage, which insurance shall be
primary and non-contributory and shall provide coverage on an occurrence basis
with a per occurrence limit of not less than $1,000,000 for each policy year,
which limit may be satisfied by any combination of primary and excess or
umbrella per occurrence policies.

(ii) Property Insurance. Special Form Insurance in the amount of the full
replacement cost of Tenant’s Property (including, without limitation,
alterations or additions performed by Tenant.

(iii) Worker’s Compensation Insurance. Worker’s Compensation insurance in
amounts required by applicable law; provided, if there is no statutory
requirement for Tenant, Tenant shall still obtain Worker’s Compensation
insurance coverage.

(iv) Automobile Insurance. Comprehensive Automobile Liability Insurance insuring
bodily injury and property damage arising from all owned, non-owned and hired
vehicles, if any, with minimum limits of liability of $1,000,000 combined single
limit, per accident.

  

 

 

 



5 LEASE AGREEMENT





SUNWEST OFFICE PARK, LLC.

 

(b) All insurance required to be carried by Tenant hereunder shall (i) be issued
by one or more insurance companies reasonably acceptable to Landlord, licensed
to do business in the State in which the Leased Premises is located and having
an AM Best’s rating of A IX or better, and (ii) provide that said insurance
shall not be materially changed, canceled or permitted to lapse on less than
thirty (30) days’ prior written notice to Landlord. In addition, Tenant shall
name Landlord, Property Owners Association, Landlord’s managing agent, if any,
and any mortgagee requested by Landlord, as additional insureds under its
commercial general liability, excess and umbrella policies (but only to the
extent of the limits required hereunder). On or before the Commencement Date (or
the date of any earlier entry or occupancy by Tenant), and thereafter, within
thirty (30) days prior to the expiration of each such policy, Tenant shall
furnish Landlord with certificates of insurance in the form of ACORD 25 (or
other evidence of insurance reasonably acceptable to Landlord), evidencing all
required coverages, and that with the exception of Workers Compensation
insurance, such insurance is primary and non-contributory. Upon Tenant’s receipt
of a request from Landlord, Tenant shall provide Landlord with copies of all
insurance policies, including all endorsements, evidencing the coverages
required hereunder. If Tenant fails to carry such insurance and furnish Landlord
with such certificates of insurance or copies of insurance policies (if
applicable), Landlord may obtain such insurance on Tenant’s behalf and Tenant
shall reimburse Landlord upon demand for the cost thereof as Additional Rent.
Landlord reserves the right from time to time to require Tenant to obtain higher
minimum amounts or different types of insurance if it becomes customary for
other landlords of similar buildings in the area to require similar sized
tenants in similar industries to carry insurance of such higher minimum amounts
or of such different types.

 

Section 8.05. Landlord’s Insurance. During the Lease Term, Landlord and/or
Property Owners Association shall maintain the following types of insurance, in
the amounts specified below (the cost of which shall be included in Operating
Expenses):

 

(a) Liability Insurance. Commercial General Liability Insurance, ISO Form CG 00
01, or its equivalent, covering the Common Areas against claims for bodily
injury or death and property damage, which insurance shall be primary and
non-contributory and shall provide coverage on an occurrence basis with a per
occurrence limit of not less than $2,000,000 for each policy year, which limit
may be satisfied by any combination of primary and excess or umbrella per
occurrence policies.

(b) Property Insurance. Special Form Insurance in the amount of the full
replacement cost of the Building, including, without limitation, any
improvements, if any, made pursuant to Section 2.02 above, but excluding
Tenant’s Property and any other items required to be insured by Tenant pursuant
to Section 8.04 above.

 

Section 8.06. Waiver of Subrogation. Notwithstanding anything contained in this
Lease to the contrary, Landlord (and its affiliates, property managers and
mortgagees) and Tenant (and its affiliates) hereby waive any rights each may
have against the other on account of any loss of or damage to their respective
property, the Leased Premises, its contents, or other portions of the Building
or Common Areas arising from any risk which is required to be insured against by
Sections 8.04(a)(ii), 8.04(a)(iii), and 8.05(b) above. The special form property
insurance policies and worker’s compensation insurance policies maintained by
Landlord and Tenant as provided in this Lease shall include an endorsement
containing an express waiver of any rights of subrogation by the insurance
company against Landlord and Tenant, as applicable.

 

ARTICLE 9 – CASUALTY

 

In the event of total or partial destruction of the Building or the Leased
Premises by fire or other casualty, Landlord agrees promptly to restore and
repair same; provided, however, Landlord’s obligation hereunder with respect to
the Leased Premises shall be limited to the reconstruction of such of the
leasehold improvements as were originally required to be made by Landlord
pursuant to Section 2.02 above, if any. Rent shall proportionately abate during
the time that the Leased Premises or part thereof are unusable because of any
such damage. Notwithstanding the foregoing, if the Leased Premises are (a) so
destroyed that they cannot be repaired or rebuilt within one hundred and twenty
(120) days from the casualty date; or (b) destroyed by a casualty that is not
covered by the insurance required hereunder or, if covered, such insurance
proceeds are not released by any mortgagee entitled thereto or are insufficient
to rebuild the Building and the Leased Premises; then, in case of a clause (a)
casualty, either Landlord or Tenant may, or, in the case of a clause (b)
casualty, then Landlord may, upon thirty (30) days’ written notice to the other
party, terminate this Lease with respect to matters thereafter accruing. Tenant
waives any right under applicable laws inconsistent with the terms of this
paragraph.

 

ARTICLE 10 - EMINENT DOMAIN

 

If all or any substantial part of the Building or Common Areas shall be acquired
by the exercise of eminent domain, Landlord may terminate this Lease by giving
written notice to Tenant on or before the date possession thereof is so taken.
If all or any part of the Leased Premises shall be acquired by the exercise of
eminent domain so that the Leased Premises shall become impractical for Tenant
to use for the Permitted Use, Tenant may terminate this Lease by giving written
notice to Landlord as of the date possession thereof is so taken. All damages
awarded shall belong to Landlord; provided, however, that Tenant may claim
dislocation damages if such amount is not subtracted from Landlord’s award.

 

ARTICLE 11- ASSIGNMENT AND SUBLEASE

 

Section 11.01. Assignment and Sublease. (a)Tenant shall not assign this Lease or
sublet the Leased Premises in whole or in part without Landlord’s prior written
consent. In the event of any permitted assignment or subletting, Tenant shall
remain primarily liable hereunder, and any extension, expansion, rights of first
offer, rights of first refusal or other options granted to Tenant under this
Lease shall be rendered void and of no further force or effect. The acceptance
of rent from any other person shall not be deemed to be a waiver of any of the
provisions of this Lease or to be a consent to the assignment of this Lease or
the subletting of the Leased Premises. Any assignment or sublease consented to
by Landlord shall not relieve Tenant (or its assignee) from obtaining Landlord’s
consent to any subsequent assignment or sublease. (b) By way of example and not
limitation, Landlord shall be deemed to have reasonably withheld consent to a
proposed assignment or sublease if in Landlord’s opinion (i) the Leased Premises
are or may be in any way adversely affected; (ii) the business reputation of the
proposed assignee or subtenant is unacceptable; (iii) the financial worth of the
proposed assignee or subtenant is insufficient to meet the obligations
hereunder, or (iv) the prospective assignee or subtenant is a current tenant at
the Park or is a bona-fide third-party prospective tenant. Landlord further
expressly reserves the right to refuse to give its consent to any subletting if
the proposed rent is publicly advertised to be less than the then current rent
for similar premises in the Building. If Landlord refuses to give its consent to
any proposed assignment or subletting, Landlord may, at its option, within
thirty (30) days after receiving a request to consent, terminate this Lease by
giving Tenant thirty (30) days prior written notice of such termination,
whereupon each party shall be released from all further obligations and
liability hereunder, except those which expressly survive the termination of
this Lease. (c) If Tenant shall make any assignment or sublease, with Landlord’s
consent, for a rental in excess of the rent payable under this Lease, Tenant
shall pay to Landlord all of any such excess rental upon receipt. Tenant agrees
to pay Landlord $500.00 upon demand by Landlord for reasonable accounting and
attorneys’ fees incurred in conjunction with the processing and documentation of
any requested assignment, subletting or any other hypothecation of this Lease or
Tenant’s interest in and to the Leased Premises as consideration for Landlord’s
consent.

 

Section 11.02. Permitted Transfer. Notwithstanding anything to the contrary
contained in Section 11.01 above, Tenant shall have the right, without
Landlord’s consent, but upon ten (10) days prior notice to Landlord, to (a)
sublet all or part of the Leased Premises to any related corporation or other
entity which controls Tenant, is controlled by Tenant or is under common control
with Tenant; (b) assign all or any part of this Lease to any related corporation
or other entity which controls Tenant, is controlled by Tenant, or is under
common control with Tenant, or to a successor entity into which or with which
Tenant is merged or consolidated or which acquires substantially all of Tenant’s
assets or property; or (c) effectuate any public offering of Tenant’s stock on
the New York Stock Exchange or in the NASDAQ over the counter market, provided
that in the event of a transfer pursuant to clause (b), the tangible net worth
after any such transaction is not less than the tangible net worth of Tenant as
of the date hereof and provided further that such successor entity assumes all
of the obligations and liabilities of Tenant (any such entity hereinafter
referred to as a “Permitted Transferee”). For the purpose of this Article 11,
(i) “control” shall mean ownership of not less than fifty percent (50%) of all
voting stock or legal and equitable interest in such corporation or entity, and
(ii) “tangible net worth” shall mean the excess of the value of tangible assets
(i.e. assets excluding those which are intangible such as goodwill, patents and
trademarks) over liabilities. Any such transfer shall not relieve Tenant of its
obligations under this Lease. Nothing in this paragraph is intended to nor shall
permit Tenant to transfer its interest under this Lease as part of a fraud or
subterfuge to intentionally avoid its obligations under this Lease (for example,
transferring its interest to a shell corporation that subsequently files a
bankruptcy), and any such transfer shall constitute a Default hereunder. Any
change in control of Tenant resulting from a merger, consolidation, or a
transfer of partnership or membership interests, a stock transfer, or any sale
of substantially all of the assets of Tenant that do not meet the requirements
of this Section 11.02 shall be deemed an assignment or transfer that requires
Landlord’s prior written consent pursuant to Section 11.01 above.

  

 

 

 

6 LEASE AGREEMENT



SUNWEST OFFICE PARK, LLC.

 

ARTICLE 12 - TRANSFERS BY LANDLORD

 

Section 12.01. Sale of the Building. Landlord shall have the right to sell the
Building, or any individual bay/unit, at any time during the Lease Term, subject
only to the rights of Tenant hereunder; and such sale shall operate to release
Landlord from liability hereunder after the date of such conveyance.

 

Section 12.02. Estoppel Certificate. Within ten (10) days following receipt of a
written request from Landlord, Tenant shall execute and deliver to Landlord,
without cost to Landlord, an estoppel certificate in such form as Landlord may
reasonably request certifying (a) that this Lease is in full force and effect
and unmodified or stating the nature of any modification, (b) the date to which
rent has been paid, (c) that there are not, to Tenant’s knowledge, any uncured
defaults or specifying such defaults if any are claimed, and (d) any other
matters or state of facts reasonably required respecting the Lease. Such
estoppel may be relied upon by Landlord and by any purchaser or mortgagee of the
Building.

 

Section 12.03. Subordination. This Lease is and shall be expressly subject and
subordinate at all times to the lien of any present or future mortgage or deed
of trust encumbering fee title to the Leased Premises. If any such mortgage or
deed of trust be foreclosed, upon request of the mortgagee or beneficiary, as
the case may be, Tenant will attorn to the purchaser at the foreclosure sale.
The foregoing provisions are declared to be self-operative and no further
instruments shall be required to effect such subordination and/or attornment;
provided, however, that subordination of this Lease to any present or future
mortgage or trust deed shall be conditioned upon the mortgagee, beneficiary, or
purchaser at the foreclosure, as the case may be agreeing that Tenant’s
occupancy of the Leased Premises and other rights under this Lease shall not be
disturbed by reason of the foreclosure or such mortgage or trust deed, as the
case may be, so long as Tenant is not in default under this Lease. Within ten
(10) days following receipt of a written request from Landlord, Tenant shall
execute and deliver to Landlord, without cost, any instrument that Landlord
deems reasonably necessary to confirm the subordination of this Lease.

 

ARTICLE 13 – DEFAULT AND REMEDY

 

Section 13.01. Default. The occurrence of any of the following shall be a
“Default”, provided however that a Default under the Lease cannot occur unless
Tenant has received a minimum of 5 days written notice from the Landlord (or as
expressly indicated herein if notice period is greater):

 

(a) Tenant fails to pay any Monthly Rental Installments or Additional Rent
within five (5) days after the same is due..

 

(b) Tenant fails to perform or observe any other term, condition, covenant or
obligation required under this Lease for a period of fifteen (15) days after
written notice thereof from Landlord; provided, however, that if the nature of
Tenant’s default is such that more than fifteen (15) days are reasonably
required to cure, then such default shall be deemed to have been cured if Tenant
commences such performance within said fifteen (15) day period and thereafter
diligently completes the required action within a reasonable time.

 

(c) Tenant shall vacate or abandon the Leased Premises, or fail to occupy the
Leased Premises or any substantial portion thereof for a period of thirty (30)
days.

 

(d) Tenant shall assign or sublet all or a portion of the Leased Premises in
contravention of the provisions of Article 11 of this Lease.

 

(e) All or substantially all of Tenant’s assets in the Leased Premises or
Tenant’s interest in this Lease are attached or levied under execution (and
Tenant does not discharge the same within sixty (60) days thereafter); a
petition in bankruptcy, insolvency or for reorganization or arrangement is filed
by or against Tenant (and Tenant fails to secure a stay or discharge thereof
within sixty (60) days thereafter); Tenant is insolvent and unable to pay its
debts as they become due; Tenant makes a general assignment for the benefit of
creditors; Tenant takes the benefit of any insolvency action or law; the
appointment of a receiver or trustee in bankruptcy for Tenant or its assets if
such receivership has not been vacated or set aside within thirty (30) days
thereafter; or, dissolution or other termination of Tenant’s corporate charter
if Tenant is a corporation.

 

 

Section 13.02. Remedies. Upon the occurrence of any Default, Landlord shall have
the following rights and remedies, in addition to those stated elsewhere in this
Lease and those allowed by law or in equity, any one or more of which may be
exercised without further notice to Tenant:

 

(a) Landlord may re-enter the Leased Premises and cure any Default of Tenant,
and Tenant shall reimburse Landlord as Additional Rent for any costs and
expenses that Landlord thereby incurs; and Landlord shall not be liable to
Tenant for any loss or damage that Tenant may sustain by reason of Landlord’s
action.

 

(b) Landlord may terminate this Lease by giving Tenant notice of termination, in
which event this Lease shall expire and terminate on the date specified in such
notice of termination and all rights of Tenant under this Lease and in and to
the Leased Premises shall terminate. Tenant shall remain liable for all
obligations under this Lease arising up to the date of such termination, and
Tenant shall surrender the Leased Premises to Landlord on the date specified in
such notice. Furthermore, Tenant shall be liable to Landlord for the unamortized
balance of any leasehold improvement allowance and brokerage fees paid in
connection with the Lease.

 

(c) Without terminating this Lease, Landlord may terminate Tenant’s right to
possession of the Leased Premises, and thereafter, neither Tenant nor any person
claiming under or through Tenant shall be entitled to possession of the Leased
Premises. In such event, Tenant shall immediately surrender the Leased Premises
to Landlord, and Landlord may re-enter the Leased Premises and dispossess Tenant
and any other occupants of the Leased Premises by any lawful means and may
remove their effects, without prejudice to any other remedy that Landlord may
have. Upon termination of possession, Landlord may re-let all or any part
thereof as the agent of Tenant for a term different from that which would
otherwise have constituted the balance of the Lease Term and for rent and on
terms and conditions different from those contained herein, whereupon Tenant
shall be immediately obligated to pay to Landlord an amount equal to (i) the
difference between the rent provided for herein and that provided for in any
lease covering a subsequent re-letting of the Leased Premises, for the period
which would otherwise have constituted the balance of the Lease Term had this
Lease not been terminated (said period being referred to herein as the
“Remaining Term”), (ii) the costs of recovering possession of the Leased
Premises and all other expenses, loss or damage incurred by Landlord by reason
of Tenant’s Default (“Default Damages”), which shall include, without
limitation, expenses of preparing the Leased Premises for re-letting,
demolition, repairs, tenant finish improvements, brokers’ commissions and
attorneys’ fees, and (iii) all unpaid Minimum Annual Rent and Additional Rent
that accrued prior to the date of termination of possession, plus any interest
and late fees due hereunder (the “Prior Obligations”). Neither the filing of any
dispossessory proceeding nor an eviction of personalty in the Leased Premises
shall be deemed to terminate the Lease.

 

 

 

 



7 LEASE AGREEMENT



SUNWEST OFFICE PARK, LLC.

 

(d) Landlord may terminate this Lease and recover from Tenant all damages
Landlord may incur by reason of Tenant’s default, including, without limitation,
an amount which, at the date of such termination is equal to the sum of the
following: (i) the value of the excess, if any, discounted at the prime rate of
interest (as reported in the Wall Street Journal), of (A) the Minimum Annual
Rent, Additional Rent and all other sums that would have been payable hereunder
by Tenant for the Remaining Term, less (B) the aggregate reasonable rental value
of the Leased Premises for the Remaining Term, as determined by a real estate
broker licensed in the State of Florida who has at least ten (10) years of
experience, (ii) all of Landlord’s Default Damages, and (iii) all Prior
Obligations. Landlord and Tenant acknowledge and agree that the payment of the
amount set forth in clause (i) above shall not be deemed a penalty, but shall
merely constitute payment of liquidated damages, it being understood that actual
damages to Landlord are extremely difficult, if not impossible, to ascertain. It
is expressly agreed and understood that all of Tenant’s liabilities and
obligations set forth in this subsection (d) shall survive termination.

 

(e) With or without terminating this Lease, Landlord may declare immediately due
and payable the sum of the following: (i) the present value (discounted at the
prime rate of interest, as reported in the Wall Street Journal) of all Minimum
Annual Rent and Additional Rent due and coming due under this Lease for the
entire Remaining Term (as if by the terms of this Lease they were payable in
advance), (ii) all Default Damages, and (iii) all Prior Obligations, whereupon
Tenant shall be obligated to pay the same to Landlord; provided, however, that
such payment shall not be deemed a penalty or liquidated damages, but shall
merely constitute payment in advance of all Minimum Annual Rent and Additional
Rent payable hereunder throughout the Remaining Term, and provided further,
however, that upon Landlord receiving such payment, Tenant shall be entitled to
receive from Landlord all rents received by Landlord from other assignees,
tenant and subtenants on account of said Leased Premises during the Remaining
Term (but only to the extent that the monies to which Tenant shall so become
entitled do not exceed the entire amount actually paid by Tenant to Landlord
pursuant to this subsection (e)), less all Default Damages of Landlord incurred
but not yet reimbursed by Tenant.

 

(f) Landlord may sue for injunctive relief or to recover damages for any loss
resulting from the Default.

 

Section 13.03. Landlord’s Default and Tenant’s Remedies. Landlord shall be in
default if it fails to perform any term, condition, covenant or obligation
required under this Lease for a period of thirty (30) days after written notice
thereof from Tenant to Landlord; provided, however, that if the term, condition,
covenant or obligation to be performed by Landlord is such that it cannot
reasonably be performed within thirty (30) days, such default shall be deemed to
have been cured if Landlord commences such performance within said thirty-day
period and thereafter diligently undertakes to complete the same. Upon the
occurrence of any such default, Tenant may sue for injunctive relief or to
recover damages for any loss directly resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold, offset or abate any
sums due hereunder. In no event, however, shall Landlord be liable to Tenant for
any consequential or punitive damages.

 

Section 13.04. Limitation of Landlord’s Liability. If Landlord shall fail to
perform any term, condition, covenant or obligation required to be performed by
it under this Lease and if Tenant shall, as a consequence thereof, recover a
money judgment against Landlord, Tenant agrees that it shall look solely to
Landlord’s right, title and interest in and to the Building for the collection
of such judgment; and Tenant further agrees that no other assets of Landlord
shall be subject to levy, execution or other process for the satisfaction of
Tenant’s judgment.

 

Section 13.05. Nonwaiver of Defaults. Neither party’s failure or delay in
exercising any of its rights or remedies or other provisions of this Lease shall
constitute a waiver thereof or affect its right thereafter to exercise or
enforce such right or remedy or other provision. No waiver of any default shall
be deemed to be a waiver of any other default. Landlord’s receipt of less than
the full rent due shall not be construed to be other than a payment on account
of rent then due, nor shall any statement on Tenant’s check or any letter
accompanying Tenant’s check be deemed an accord and satisfaction. No act or
omission by Landlord or its employees or agents during the Lease Term shall be
deemed an acceptance of a surrender of the Leased Premises, and no agreement to
accept such a surrender shall be valid unless in writing and signed by Landlord.

 

Section 13.06. Attorneys’ Fees. If either party defaults in the performance or
observance of any of the terms, conditions, covenants or obligations contained
in this Lease and the non-defaulting party obtains a judgment against the
defaulting party, then the defaulting party agrees to reimburse the
non-defaulting party for reasonable attorneys’ fees incurred in connection
therewith. In addition, if a monetary Default shall occur and Landlord engages
outside counsel to exercise its remedies hereunder, and then Tenant cures such
monetary Default, Tenant shall pay to Landlord, on demand, all expenses incurred
by Landlord as a result thereof, including reasonable attorneys’ fees, court
costs and expenses actually incurred.

 

ARTICLE 14 - LANDLORD’S RIGHT TO RELOCATE TENANT

 

Landlord shall have the right, not more than one (1) time during the initial
Lease Term and during each extensions thereof, upon at least thirty (30) days’
prior written notice to Tenant, to relocate Tenant to another unit owned by
Landlord, or an affiliated entity of Landlord, in the vicinity containing at
least as much square footage as the Leased Premises. Prior to any relocation,
Landlord shall improve such substituted space, at its expense, with improvements
at least equal in quantity and quality to those in the Leased Premises, to be
reasonably approved by Tenant. Landlord shall reimburse Tenant for all
reasonable third party expenses incurred in connection with, and caused by, such
relocation. In no event shall Landlord be liable to Tenant for any consequential
damages as a result of any such relocation, including, but not limited to, loss
of business income or opportunity.

 

ARTICLE 15 - TENANT’S RESPONSIBILITY REGARDING

 

ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES

 

Section 15.01. Environmental Definitions.

 

(a) “Environmental Laws” shall mean all present or future federal, state and
municipal laws, ordinances, rules and regulations applicable to the
environmental and ecological condition of the Leased Premises, and the rules and
regulations of the Federal Environmental Protection Agency and any other
federal, state or municipal agency or governmental board or entity having
jurisdiction over the Leased Premises.

 

(b) “Hazardous Substances” shall mean those substances included within the
definitions of “hazardous substances,” “hazardous materials,” “toxic substances”
“solid waste” or “infectious waste” under Environmental Laws and petroleum
products.

 

Section 15.02. Restrictions on Tenant. Tenant shall not cause or permit the use,
generation, release, manufacture, refining, production, processing, storage or
disposal of any Hazardous Substances on, under or about the Leased Premises, or
the transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws and the highest standards prevailing in
the industry.

 

Section 15.03. Notices, Affidavits, Etc. Tenant shall immediately (a) notify
Landlord of (i) any violation by Tenant, its employees, agents, representatives,
customers, invitees or contractors of any Environmental Laws on, under or about
the Leased Premises, or (ii) the presence or suspected presence of any Hazardous
Substances on, under or about the Leased Premises, and (b) deliver to Landlord
any notice received by Tenant relating to (a)(i) and (a)(ii) above from any
source. Tenant shall execute affidavits, representations and the like within
five (5) days of Landlord’s request therefor concerning Tenant’s best knowledge
and belief regarding the presence of any Hazardous Substances on, under or about
the Leased Premises.

 

Section 15.04. Tenant’s Indemnification. Tenant shall indemnify Landlord and
Landlord’s managing agent from any and all claims, losses, liabilities, costs,
expenses and damages, including attorneys’ fees, costs of testing and
remediation costs, incurred by Landlord in connection with any breach by Tenant
of its obligations under this Article 15. The covenants and obligations under
this Article 15 shall survive the expiration or earlier termination of this
Lease.

 

 

 

 

 



8 LEASE AGREEMENT

SUNWEST OFFICE PARK, LLC.

 



Section 15.05. Existing Conditions. Notwithstanding anything contained in this
Article 15 to the contrary, Tenant shall not have any liability to Landlord
under this Article 15 resulting from any conditions existing, or events
occurring, or any Hazardous Substances existing or generated, at, in, on, under
or in connection with the Leased Premises prior to the Commencement Date of this
Lease (or any earlier occupancy of the Leased Premises by Tenant) except to the
extent Tenant exacerbates the same.

 

ARTICLE 16 – MISCELLANEOUS

 

Section 16.01. Benefit of Landlord and Tenant. This Lease shall inure to the
benefit of and be binding upon Landlord and Tenant and their respective
successors and assigns.

 

Section 16.02. Governing Law. This Lease shall be governed in accordance with
the laws of the State of Florida.

 

Section 16.03. Force Majeure. Landlord and Tenant (except with respect to the
payment of any monetary obligation) shall be excused for the period of any delay
in the performance of any obligation hereunder when such delay is occasioned by
causes beyond its control, including but not limited to work stoppages,
boycotts, slowdowns or strikes; shortages of materials, equipment, labor or
energy; unusual weather conditions; or acts or omissions of governmental or
political bodies.

 

Section 16.04. Examination of Lease. Submission of this instrument by Landlord
to Tenant for examination or signature does not constitute an offer by Landlord
to lease the Leased Premises. This Lease shall become effective, if at all, only
upon the execution by and delivery to both Landlord and Tenant. Execution and
delivery of this Lease by Tenant to Landlord constitutes an offer to lease the
Leased Premises on the terms contained herein. The offer by Tenant will be
irrevocable until 6:00 p.m. EST, fifteen (15) days after the date Landlord
receives the Lease executed by Tenant.

 

Section 16.05. Indemnification for Leasing Commissions. The parties hereby
represent and warrant that the only real estate brokers involved in the
negotiation and execution of this Lease is the Broker and that no other party is
entitled, as a result of the actions of the respective party, to a commission or
other fee resulting from the execution of this Lease. Each party shall indemnify
the other from any and all liability for the breach of this representation and
warranty on its part and shall pay any compensation to any other broker or
person who may be entitled thereto. Landlord shall pay any commissions due
Broker based on this Lease pursuant to separate agreements between Landlord and
Broker. There are no other brokers involved in the leasing of the premises other
than those specifically named in Section 1 of the lease.

 

Section 16.06. Notices. Any notice required or permitted to be given under this
Lease or by law shall be deemed to have been given if it is written and
delivered posted at the premises, in person or by overnight courier or mailed by
certified mail, postage prepaid, to the party who is to receive such notice at
the address specified in Section 1.01(1). If sent by overnight courier, the
notice shall be deemed to have been given one (1) day after sending. If mailed,
the notice shall be deemed to have been given on the date that is three (3)
business days following mailing. Either party may change its address by giving
written notice thereof to the other party.

 

Section 16.07. Partial Invalidity; Complete Agreement. If any provision of this
Lease shall be held to be invalid, void or unenforceable, the remaining
provisions shall remain in full force and effect. This Lease represents the
entire agreement between Landlord and Tenant covering everything agreed upon or
understood in this transaction. There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof or in effect between the
parties. No change or addition shall be made to this Lease except by a written
agreement executed by Landlord and Tenant.

 

Section 16.08. Financial Statements. During the Lease Term and any extensions
thereof, Tenant shall provide to Landlord on an annual basis, within ninety (90)
days following the end of Tenant’s fiscal year, a copy of Tenant’s most recent
financial statements prepared as of the end of Tenant’s fiscal year. Such
financial statements shall be signed by Tenant or an officer of Tenant, if
applicable, who shall attest to the truth and accuracy of the information set
forth in such statements, or if the Minimum Annual Rent hereunder exceeds
$100,000.00, said statements shall be certified and audited. All financial
statements provided by Tenant to Landlord hereunder shall be prepared in
conformity with generally accepted accounting principles, consistently applied.

 

Section 16.09. Representations and Warranties.

 

(a) Tenant hereby represents and warrants that (i) Tenant is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Tenant is authorized to do
business in the State where the Building is located; and (iii) the individual(s)
executing and delivering this Lease on behalf of Tenant has been properly
authorized to do so, and such execution and delivery shall bind Tenant to its
terms.

 

(b) Landlord hereby represents and warrants that (i) Landlord is duly organized,
validly existing and in good standing (if applicable) in accordance with the
laws of the State under which it was organized; (ii) Landlord is authorized to
do business in the State where the Building is located; and (iii) the
individual(s) executing and delivering this Lease on behalf of Landlord has been
properly authorized to do so, and such execution and delivery shall bind
Landlord to its terms.

 

Section 16.11. Parking. Tenant shall be entitled to the non-exclusive use of the
parking spaces designated for the Building by Landlord. Tenant agrees not to
overburden the parking facilities and agrees to cooperate with Landlord and
other tenants in the use of the parking facilities. Landlord reserves the right
in its absolute discretion to determine whether parking facilities are becoming
crowded and, in such event, to allocate parking spaces between Tenant and other
tenants. There will be no assigned parking unless Landlord, in its sole
discretion, deems such assigned parking advisable. No vehicle may be repaired or
serviced in the parking area and any vehicle brought into the parking area by
Tenant, or any of Tenant’s employees, contractors or invitees, and deemed
abandoned by Landlord will be towed and all costs thereof shall be borne by
Tenant. All driveways, ingress and egress, and all parking spaces are for the
joint use of all tenants. There shall be no parking permitted on any of the
streets or roadways located within the Park.

 

Section 16.12. Consent or Approval. Where the consent or approval of a party is
required, such consent or approval will not be unreasonably withheld,
conditioned or delayed.

 

Section 16.13. Time. Time is of the essence of each term and provision of this
Lease.

 

Section 16.14. Patriot Act. Each of Landlord and Tenant, each as to itself,
hereby represents its compliance and its agreement to continue to comply with
all applicable anti-money laundering laws, including, without limitation, the
USA Patriot Act, and the laws administered by the United States Treasury
Department’s Office of Foreign Assets Control, including, without limitation,
Executive Order 13224 (“Executive Order”). Each of Landlord and Tenant further
represents (such representation to be true throughout the Lease Term) (a) that
it is not, and it is not owned or controlled directly or indirectly by any
person or entity, on the SDN List published by the United States Treasury
Department’s Office of Foreign Assets Control and (b) that it is not a person
otherwise identified by government or legal authority as a person with whom a
U.S. Person is prohibited from transacting business. As of the date hereof, a
list of such designations and the text of the Executive Order are published
under the website address www.ustreas.gov/offices/enforcement/ofac.

 

   

  

 



9 LEASE AGREEMENT



SUNWEST OFFICE PARK, LLC.

 

Section 16.15. Radon Gas. Radon is a naturally occurring radioactive gas that,
when it has accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county public health unit.

 

ARTICLE 17 - SPECIAL STIPULATIONS

 

Section 17.01. Option to Extend.

 

(a)Grant and Exercise of Option. Provided that (i) no default has occurred and
is then continuing, (ii) the creditworthiness of Tenant is then reasonably
acceptable to Landlord, and (iii) Tenant originally named herein remains in
possession of and has been continuously operating in the entire Leased Premises
throughout the Lease Term, Tenant shall have two (2) options to extend the Lease
Term for two (2) additional periods of five (5) years (the “Extension Term”).
The Extension Term shall be upon the same terms and conditions contained in the
Lease except (x) Tenant shall not have any further option to extend, (y) any
improvement allowances or other concessions applicable to the Leased Premises
under the Lease shall not apply to the Extension Term, and (z) the Minimum
Annual Rent shall be adjusted as set forth herein (“Rent Adjustment”).

 

Tenant shall exercise such option by delivering to Landlord, no later than
ninety (90) days prior to the expiration of the current Lease Term, written
notice of Tenant’s desire to extend the Lease Term. Tenant’s failure to properly
exercise such option shall be deemed a waiver of such option. If Tenant properly
exercises its option to extend, Landlord shall notify Tenant of the Rent
Adjustment no later than ninety (90) days prior to the commencement of the
Extension Term. Tenant shall be deemed to have accepted the Rent Adjustment if
it fails to deliver to Landlord a written objection thereto within five (5)
business days after receipt thereof If Tenant properly exercises its option to
extend, Landlord and Tenant shall execute an amendment to the Lease (or, at
Landlord’s option, a new lease on the form then in use for the Building)
reflecting the terms and conditions of the Extension Term within thirty (30)
days after Tenant’s acceptance (or deemed acceptance) of the Rent Adjustment.

 

(b)Rent Adjustment. The Minimum Annual Rent for the Extension Term shall be an
amount equal three- percent (3%) of the Minimum Annual Rent per square foot for
the period immediately preceding the Extension Term for the first twelve (12)
months of the Extension Term, with an increase of three percent (3%) for each
successive twelve (12) month period of the Extension Term. The Monthly Rental
Installments shall be an amount equal to one-twelfth (1/12) of the Minimum
Annual Rent for the Extension Term and shall be paid at the same time and in the
same manner as provided in the Lease.

 

[SIGNATURES FOLLOW ON NEXT PAGE]

 

   

  

 

10 LEASE AGREEMENT

SUNWEST OFFICE PARK, LLC.

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the day
and year first above written.

 

  LANDLORD:         WITNESSES:   SUNWEST OFFICE PARK, LLC, a Florida limited
liability corporation.       Printed Name:____________________________________  
        By: /s/ Michael Coverh   Printed Name: Michael Coverh Printed
Name:____________________________________   Its: VP of Operations            
Date of Execution: 05/23/17             TENANT:             ANU LIFE SCIENCES,
INC.               WITNESSES: ____________________________________        
Printed Name:____________________________________           By: /s/ Bruce Werber
    Printed Name: Bruce Werber     Its: Chief Executive Officer             Date
of Execution: 05/23/17

 

   

  

 

11 LEASE AGREEMENT

SUNWEST OFFICE PARK, LLC.

 

Exhibit A

LEASED PREMISES

 



[image_001.jpg] 



   

  

 

12 LEASE AGREEMENT

SUNWEST OFFICE PARK, LLC.

 

Exhibit B

RENT BREAKDOWN’ S

 [image_002.jpg]

 

[image_003.jpg] 



 

   

  

 

13 LEASE AGREEMENT

SUNWEST OFFICE PARK, LLC.

 

EXHIBIT C

RULES AND REGULATIONS

 

A. GENERAL RULES

 

  1. Passenger automobiles, sport/utility vehicles, mini-trucks, vans and
motorcycles (used for personal transportation and not commercially) that do not
exceed the size of one parking space may be parked in the areas provided for
that purpose. No Tenant or Occupant may park more than the number of vehicles in
the common area as the number permitted by law, unless additional spaces have
been assigned to the unit. Trucks (Except for pick-up trucks), campers, motor
homes, trailers, boats, and boat trailers are prohibited. Bicycles and mopeds
will be parked only in areas designated by the Association. Vehicle maintenance
is not permitted on the Common Areas. All vehicles must be currently licensed
and no inoperable or unsightly vehicles may be kept on the Common Areas. The
developer is exempt from this regulation for vehicles engaged in any activity
relating to construction, maintenance, or marking of units, as are commercial
vehicles used by vendors of the Association while engaged in work at the
Building.         2. No exterior radio, television, or data reception antennas
or any exterior wiring for any purpose may be installed without the written
consent of the Landlord and Association         3. To maintain harmony of
exterior appearance, no one will make any changes to, place anything on, affix
anything to, or exhibit anything from any part of the Common Areas or their Unit
that is visible from the exterior of the Building or from the Common Areas
without prior written consent of the Landlord and Association. All window
treatments must be approved in writing by the Landlord and Association prior to
installation. Any tenant or legal occupant of a Unit shall submit a written
proposal with a sample of the window treatment to the Landlord and Association.
The Landlord and Association shall respond in writing within ten (10) days to
the application.         4. All common areas outside the Buildings will be used
for their designated purposes only, and nothing belonging to Tenants, their
clients or invitees, will be kept therein or thereon without the approval of the
Landlord and Association. Such areas will at all times be kept free of
obstruction. Tenants are financially responsible to the Landlord for damage to
the Common Areas caused by themselves, their clients and invitees.         5.
 Tenants or legal occupants of Units are not permitted to have pets on the
Common Areas except for sight or hearing impaired guide dogs recognized by the
Landlord and Association. The Landlord and Association has the authority and
discretion to make exceptions to the limitations in this regulation in
individual cases and to impose conditions concerning the exceptions         6.
Disposal of garbage and trash will only be in those areas designated by the
Landlord and Association. The landlord will not provide trash removal from the
individual Units         7. All tenants will provide the Landlord with a contact
person whom can be reached 24 hours a day, 365 days a year in case of emergency
with the Unit. However, the Landlord and Association reserves the right to
forcibly enter a unit should there be an emergency situation in a Unit such as
but not limited to fire or broker water pipes.         8. Loud and disturbing
noises are prohibited. All radios, televisions, tape machines, compact disc
players, stereos, singing, and playing of musical instruments, etc., shall not
be heard outside the Unit         9. Illegal and immoral practices are
prohibited.         10. Lawns, shrubbery or other exterior plantings will not be
altered, moved, or added to without permission of the Landlord and the
Association         11. No nuisance of any type or kind will be maintained or
permitted on the Common Area         12. Nothing will be done or kept in any
Unit or in Common Areas that will increase the rate of insurance on the Building
or contents of the Building without prior written consent of the Landlord and
Association. No owner or tenant will permit anything to be done or kept in the
Unit or in the Common Areas that will result in the cancellation of the
insurance on the Building of the contents of the Building, or that would be in
violation of any law, regulation or building code.         13. Persons moving
furniture and other equipment into and out of the Units must notify the
landlord. All such moving must take place Mondays through Saturdays between the
hours of 8AM and 5PM only, unless the Landlord grants permission otherwise.
Moving vans and trucks used for this purpose will remain on the Common Areas
only when actually in use. A violation of this provision will result in a $100
fine.         14. Repair, construction, decorating or remodeling work will be
done so as to minimize the impact on the building occupants. The landlord
reserves the right to restrict the hours to non-business hours for such activity
to protect the peaceable enjoyment of the units.         15. The sinks, toilets
and other plumbing fixtures shall not be used for any purpose other than those
for which they are constructed, and no sweepings, rubbish, rags or other
substances shall be thrown therein. All damages resulting from any misuse of the
fixtures shall be borne by the tenant.

 



   

  

 

 